GAROUTTE, J.
The sufficiency of the complaint is the only question before the court upon this appeal, judgment having been entered upon an order sustaining a demurrer thereto. A condensed recital of the main facts disclosed by the pleading becomes necessary.
The First Presbyterian Church of Los Angeles was composed of about eight hundred members, and was incorporated according to the laws of the state. As such corporation it was the owner of certain real estate, which it sold for the sum of fifty thousand dollars, approximately. It was contemplated that this fund of money should he applied to the purchase of a suitable site and the erection of a church building thereon. When the time approached for the selection of such site, unanimity of opinion was lacking, and dissensions arose. A slight majority of the mam, hers desired a particular location for the church; a large minority opposed the choice of the majority. The trustees of the corporation, representing the wishes of the majority, purchased a tract of land and proceeded toward the erection of the church. Thereupon the minority, by petition, placed the facts before the Presbytery, a church tribunal having control and supervision of the Presbyterian Churches of the city of Los Angeles. By this petition the minority asked the Presbytery to divide the First Presbyterian Church of Los Angeles as a religious body into two churches, and to make an equitable division of the aforesaid fund of money. In due course, and after hearing the respective claims of all parties interested, the Presbytery by resolution declared:
“1. That the First Presbyterian Church of Los Angeles be and *480hereby is divided into two organizations; 2. That so many of the members of the First Presbyterian Church of Los Angeles whose names appear upon the petition aforesaid, and who may desire, together with as many others as may sign this petition, and those who may hereafter unite with, them by letter or by confession of their faith, shall constitute a church to be known as ‘the Central Presbyterian Church of Los Angeles/ or by any other name which they themselves may hereafter adopt and the Presbytery approve; 3.....4. That the residue of the membership of said First Presbyterian Church of Los Angeles, California, shall also constitute a church to be known as the ‘Westminster Presbyterian Church of Los Angeles/ California, or by any other name which they themselves may hereafter adopt and the Presbytery an Drove; 5. That the- pastor of the said First Presbyterian Church of Los Angeles, the Reverend Burt Estes Howard, be now knd is the pastor, and that the members of session of the First Presbyterian Church whose names do not appear upon the petition aforesaid be now and are the session of the Westminster Presbyterian Church; 7. That the records of the First Presbyterian Church of Los Angeles be given to the Westminster Presbyterian Church.”
The Presbytery made a further order that a commission of five members upon due heating apportion the aforesaid fund. This commission, upon such hearing, found that three hundred and sixty-nine members had been formed by the decree of the Presbytery into the Central Presbyterian Church, and that four hundred and twenty-two members of the original First Presbyterian Church by the decree of the Presbytéry had been formed into the Westminster Presbyterian Church, and the commissioners thereupon apportioned the funds between the two new Presbyterian churches upon such basis of membership. The Central Presbyterian Church, recognizing the action of the Presbytery and in accordance with its decree, fully organized as a church of the Presbyterian denomination. The Westminster Church, not recognizing but repudiating the action of the Presbytery, did not organize as contemplated and directed by the Presbytery. The First Presbyterian Church of Los Angeles (corporation) has refused to pay over to the Central Presbyterian Church any portion of the money fund in its hands, though demand has been made.
*481This action is brought by IT. L. Wheelock and E. F. Henderson, for themselves and on behalf of all other members of the Central Presbyterian Church of Los Angeles, to recover such proportion of this fund of money, which is claimed to be a trust fund, as the number of members of the Central Presbyterian Church bears to the entire number of members of the First Presbyterian Church. The corporation is made defendant. Certain individuals by name, who were made members of the Westminster Presbyterian Church by the action of the Presbytery, and who refused to recognize and follow such action, are also made defendants. These parties are made defendants for themselves and in behalf of all other members of the Westminster Presbyterian Church who refuse to recognize and abide by the action of the Presbytery. It is further alleged that all such members have a common and personal interest in the cause of action set forth herein, and that such members are so numerous as to render it impracticable to name them all. The trustees of the corporation are also made parties defendant.
There are technical objections made to the complaint, to the effect that there exists a lack of proper parties plaintiff, and also a defect of parties defendant. It is insisted that individual members of the Central Presbyterian Church have no standing to begin the litigation, but that its board of trustees is the proper party to inaugurate such proceeding. The Central Presbyterian Church is an unincorporated body. While it had a board of trustees, the powers and functions of that board are not set forth in the complaint and consequently we know not what they are. Leaving the question as to the right of the board of trustees to bring this action an open one, the court is still firmly possessed of the opinion that the action is properly inaugurated. The plaintiffs bring the action for the benefit of all the members of the Central Presbyterian Church. In effect, each member is a party plaintiff, and that all the members could jointly bring the action we feel well assured. It is said in Smith v. Swormsiedt, 16 How. 288: “The rule iswell established thatwhere the parties interested are numerous, and the suit is for an object common to them all, some of the body may maintain a bill on behalf of themselves and the others; and a bill may also be maintained against a portion of a numerous body of defendants representing a common *482interest.” Baker v. Ducker, 79 Cal. 365, is to the same effect. We find no defect of parties defendant.
This is an action in equity to enforce a trust against the First Presbyterian Church of Los Angeles, a corporation, in favor of the Central Presbyterian Church, or the members thereof. It may be conceded, for the purposes of the ease, that neither the Presbytery nor the commission appointed by it had the power to divide and apportion the money held by the church corporation; and that the disposition of those moneys were' matters for civil courts, and that ecclesiastical decrees bearing upon such disposition are not binding upon judicial tribunals. But the ecclesiastical court known as the Presbytery had the power to deal with the First Presbyterian Church in all matters ecclesiastical. The church as an ecclesiastical body was under the absolute control and dominion of the Presbytery, and the decisions and decrees of that body were as binding upon it as the decisions and decrees of this court are binding upon inferior judicial tribunals. Those decrees are not only binding upon the church as an ecclesiastical body, but they are binding and conclusive upon courts wherever and whenever material to pending litigation. (Gaff v. Greer, 88 Ind. 122; 45 Am. Rep. 449.) This Presbytery had the power to dissolve and disband the First Presbyterian Church, and it exercised that power. The record of its action, as disclosed by the pleading, shows an effectual dissolution of the Church known as the First Presbyterian Church of Los Angeles. It was divided into two new and independent organizations. Even its church records were transferred. As a church nothing was left of it. It is apparent that many members were grieved at such results and deemed the treatment harsh, but all must bow to the law, and ecclesiastical law equally with civil law is binding in its own domain. The complaint alleges “that by virtue of such decisions, such form of government, and such book of discipline, each Presbytery has the power, upon the petition of the minority of the members of a local Presbyterian church within its territorial jurisdiction, to dissolve and divide a church into two church organizations or congregations, .... and that such action is binding upon the church so divided and the churches so created.” The spiritual or ecclesiastical body being dissolved, what becomes of the money held by the corporation? This question *483brings before us the consideration of the status of the corporation as relating to the church proper. The Civil Code of this; state (original section 595) expressly permits religious bodies to/ incorporate, but such incorporation is only permitted as a convenience to assist in the conduct of the temporalities of the church. Notwithstanding incorporation the ecclesiastical body is still all important. The corporation is a subordinate factor in the life and purposes of the church proper. A religious corporation like the one at bar, under the laws of this state, is something-peculiar to itself. Its function and object is to stand in the-capacity of an agent holding the title to the property, with power" to manage and control the same in accordance with the interest of the spiritual ends of the church. It is said in Winebrenner v. Colder, 43 Pa. St. 249: “The legislature never means by granting or allowing such charters to change the ecclesiastical status of the congregation, but only to afford them a more advantageous civil status. The directors or trustees of the corporation, as. such, have no authority whatever over church affairs. These-matters rest purely with the ecclesiastical body. Whatever-property stands in its name is seised to the use of the church proper. It is a trustee holding property for the use and enjoyment of the church, and every member of the church is a beneficiary of that trust.” “By the election which organized the; corporation the title became vested in the trustees and their successors for the use of the trust, as completely as if the use had' been declared by deed.....A trust of this character is not distinguishable in this from any other trust over which courts of equity exercise a supervisory power.” (Brunnenmeyer v. Buhre, 32 Ill. 183.)
Without considering the status of the Westminster Presbyterian Church we have here the Central Presbyterian Church claiming a portion of this money as a beneficiary of the trust. This church is not a seceder. It has set up no antagonistic faith. It is true to the doctrine of Presbyterianism. It is faithful to the decrees of the higher ecclesiastical powers: It is in good standing as a church of that denomination. Its members were beneficiaries of the trust before the Presbytery divided the church, and in justice and equity must stand in the same position after division. The Presbytery had power to divide the old *484church into two other and new churches. It exercised that power. Such exercise simply made two church beneficiaries instead of one. The old church being dissolved there is no beneficiary if the Central Presbyterian Church is not one, for the members of the old church not affiliating with these plaintiffs are certainly in no better position as to the trust fund than the plaintiffs. We see little difficulty in equity dealing with this question. Indeed equity fears no difficulty. The action of the ' Presbytery has rendered any further administration of the trust by the corporation if not impossible, certainly-inadvisable. And a court of equity would deem it for the best interests of all concerned that the trust fund be divided. The property was held in trust for a certain church congregation. That church has been legally divided into two branches. These branches are its legal successors, and the money should be apportioned according 'to the numerical strength of each. This was the course adopted in Nicholls v. Rugg, 47 Ill. 47, 95 Am. Dec. 462, the court saying: "The property of this church has been acquired partly under one organization and partly under the other; and, inasmuch as the sole object of a court of chancery in cases of this character -is to enforce a trust and hold the trust property to the purposes for which it was originally given, no fairer or more equitable -mode of doing this can be devised than the one adopted by the circuit court.” In Ferraria v. Vasconcellos, 31 Ill. 53, it is said: “The congregation were before the separation the beneficiaries under the deed, and we see no reason why they are not so still. The proceeds of the property ought, therefore, to be divided between them in the proportion which the seceding and adhering members of that congregation bear to each other in point of numbers. This will protect the rights of all parties, and is manifestly equitable and just.” The chief justice of the court in a separate opinion saying: “In a case thus peculiar in its facts, differing as it does from all others which we find reported, where neither party has incurred a forfeiture, we are to apply the rules of equity and a sound morality. This can only be done by a division of the property, where the members of the church have thus become divided in numbers nearly equal.” The celebrated case of Smith v. Swormstedt, supra, involving a division of the Methodist Episcopal church, directly presents the principle *485here discussed, and in that case the court said: “The division of the Methodist Episcopal church having thus taken place in pursuance of the proper authority, it carried with it as matter of law a division of the common property belonging to the ecclesiastical organization, and especially of the property in this book concern, which belonged to the traveling preachers.” It is declared by the supreme court of Indiana that “the title to the property of a divided church is in that part of the organization which is acting in harmony with its own law.” (White Lick etc. v. White Lick etc., 89 Ind. 136.) In the somewhat celebrated case of Watson v. Jones, 13 Wall. 726, a case which directly involves the principles of law at issue here, the court said: “Here is no case of property devoted forever by the instrument which conveyed it, or by any specific declaration of its owner to the support of any special religious dogmas or any peculiar form of worship, but of property purchased for the use of a religious congregation, and so long as any existing religious congregation can be ascertained to be that congregation, or its regular and legitimate successor, it is entitled to the use of the property. In the case of an independent congregation, we have pointed out how this identity or succession is to be ascertained, but in cases of this character we are bound to look at the fact that the local congregation is itself but a member of a much larger and more important religious organization, and is under its government and control, and is bound by its orders and judgments.”
Counsel for defendants in effect concede the general propositions advanced by these cases as sound, but claim in substance that this doctrine can only apply to unincorporated churches. It is insisted that the First Presbyterian Church being incorporated, the fact of incorporation stands as a lion in the path absolutely prohibiting any application of the doctrine of a pro rata division of the property. It is declared that the action of the Presbytery in dissolving the church, taken in connection with the decision of the court here prayed for, would result in an absolute dissolution of the corporation, and it is contended that a corporation under the laws of this state cannot be dissolved in that way. The trial court took this Anew of the case, and upon this ground sustained a general demurrer to the complaint. In this connection plaintiffs claim that the corporation consists of the trustees *486of the church alone. -Defendants claim that every member of the church is a member of the corporation. But the solution of this contention does not appear to. be material. A corporation composed simply of the trustees, or of all the members, is still a body separate and distinct from the church proper, and, even though each individual stands in the dual capacity of a member of the corporation and a member of the church proper, still the conditions are not altered thereby. The two bodies are as separate and distinct as though the trustees alone constituted the corporation. Again, we are not particularly con-cerned whether or not the action of the Presbytery and the court indirectly result in the dissolution of the corporation. The Presbytery had the power to deal with the church, and the court certainly has the power to deal with the property; and if the exercise of these powers result in death to the corporation, what of it? It is apparent that its usefulness is gone any way. Defendants’ contention of necessity results in the maintenance of the proposition that where church property stands in the name of the corporation the Presbytery has no power to dissolve or divide the church. This cannot be so. The act of incorporation does not infringe or limit the powers possessed by the Presbytery, for that body possesses no powers which form the subject matter of state legislation. And we know of no reason why courts will not deal with the property of a church in the same way, whether incorporated or not; and, likewise, presbyteries have the power to deal with the ecclesiastical body regardless of any question of incorporation.
Defendants rely upon certain decisions of the courts of New York, Michigan, and Wisconsin. (Robertson v. Bullion, 11 N. Y. 243; Wilson v. Livingstone, 99 Mich. 594; Fadness v. Braunborg, 73 Wis. 257.) In answer to the doctrine of these cases, counsel for plaintiffs have well pointed out that under the law of those states permanent trusts for charitable and religious uses are void. Hence, corporations formed by religious societies could not hold property at all if a trust attached. But the case of Hale v. Everett, 53 N. H. 9, 16 Am. Rep. 83, reviews these authorities, and holds them to he authority only where similar statutes are to be found. That case, it may be said, goes to the full limit of holding the existence of a trust relation between-the- church proper *487and :the corporation. In this state, under a section of the Civil Code we have heretofore cited, religious bodies can only be incorporated in accordance with their rules, regulations, and discipline. The cases from the three states mentioned go away beyond the doctrine laid down in this state. The Michigan case especially declares that a majority of the members may control the property of the corporation, and practically that the title of the property of the corporation follows that majority wherever it may lead and however often and radical a change of faith overtakes it. In this state we take the other view. In Baker v. Ducker, supra;, a case involving the property rights of the members of an incorporated church, this court said: “It is thus made clear that the property in question was held by the Reformed church in trust for its members, and the defendants, even though they constituted a majority of the members, had no right and no power to divert it to the use of another and different church' organization.”
For the foregoing reasons the judgment is reversed and the cause remanded, with directions to overrule the demurrer.
Harrison, J., Temple, J., Van Fleet, J., and Henshaw, J., concurred.
Rehearing denied.